Motion Granted; Order filed July 19, 2018




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00502-CV
                                  ____________

    DONALD KILPATRICK, INDIVIDUALLY AND AS ASSIGNEE OF
          CAUSES OF ACTION OF JEREMY DICKS, Appellants

                                        V.

  ERIC L. ESTES, ADRIANA POTOCZNIAK, ET AL AND DUETSCHE
         BANK NATIONAL TRUST COMPANY AS TRUSTEE FOR
     SOUNDVIEW HOME LOAN TRUST 2006-OPT5 ASSET-BACKED
    CERTIFICATES SERIES 2006-OPT5, HOMEWARD RESIDENTIAL,
      INC F/K/A AMERICAN HOME MORTGAGE SERVICING, INC.,
                            Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2015-31821A

                                    ORDER

      Appellant Donald Kilpatrick petitioned for voluntary bankruptcy in the United
States Bankruptcy Court for the Southern District of Texas, under cause number 17-
31420. When this court received notice of appellant’s bankruptcy filing, we stayed
all proceedings in the appeal. See Tex. R. App. P. 8.2.

      On July 6, 2018, appellees filed a motion to reinstate the appeal pursuant to
Texas Rule of Appellate Procedure 8.3. Attached to the motion is a true copy of the
bankruptcy court’s order closing the bankruptcy case.

      The motion is granted. Accordingly, the case is ordered reinstated and placed
on the court’s active docket.

      Appellant’s brief is due to be filed with the clerk of this court on or before
August 20, 2018.



                                       PER CURIAM